Citation Nr: 0722321	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  00-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a psychiatric 
disorder.

(The issue of whether there was clear and unmistakable error 
(CUE) in a Board of Veterans' Appeals decision, dated August 
24, 1989, which denied service connection for a psychiatric 
disorder, will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the veteran's claims of service 
connection for bilateral hearing loss, a sinus disability, 
and a low back disability.  In that decision, the RO also 
denied the veteran's application to reopen a claim of service 
connection for a psychiatric disorder.

In April 1999 the veteran testified at a hearing before a 
Decision Review Officer at the RO, and in January 2001 the 
veteran testified at a hearing before the undersigned at the 
RO.

In an August 2001 decision, the Board found that new and 
material evidence had been submitted to reopen the claim of 
service connection for a psychiatric disorder, and remanded 
the issues listed on the title page for further development.  

In November 2003, the Board remanded the case with respect to 
all issues on appeal here.  The post-November 2003 remand 
record does not reflect that the RO fully accomplished the 
development ordered by the Board with respect to providing an 
examination for each of the four claimed disabilities, 
including the claim for service connection for bilateral 
hearing loss.  However, with respect to the claimed bilateral 
hearing loss, on further review of the record the Board has 
determined that a decision may be made as to that issue.

Thus, the issue of entitlement to service connection for 
bilateral hearing loss is decided below.  The issues of 
entitlement to service connection for a sinus disability, a 
low back disorder, and for a psychiatric disorder, are all 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
medical evidence is in equipoise as to whether his current 
bilateral hearing loss is related to service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
bilateral hearing loss was incurred in active military 
service. 38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  

For cases in which a veteran served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2006).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993). See also 38 C.F.R. 
§ 3.385, discussed infra.

If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for a "disability" 
under 38 C.F.R. § 3.385, and (b) post service audiometric 
testing produces findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the post 
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes. Id.

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  As 
it pertains to the requirements under 38 C.F.R. § 3.385, ASA 
units are converted to ISO units by the numeric addition of 
15, 10, 10, 10, and 5, to the auditory thresholds of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He maintains that while in service 
he experienced hearing loss, which was found at separation.  
He attributes his hearing loss to noise exposure while 
working in a craft shop in Germany in service.  The veteran's 
DD Form 214 shows that his military specialty was supply 
clerk.  The record also indicates that the veteran was a 
paratrooper.  His DD Form 214 shows that he received a 
Parachutist Badge, as well as a decoration for Marksman 
(Rifle M-1) 30 caliber.  Service medical records also contain 
evidence that the veteran participated in at least one 
parachute jump.  

Service medical records include the report of the June 1962 
induction examination, which shows that on examination, 
whispered voice testing showed hearing was 15/15, 
bilaterally.  Although 38 C.F.R. § 3.385 does not provide for 
determination of hearing loss disability on the basis of 
whispered voice testing, hearing acuity measured by whispered 
voice testing measured at 15/15 is considered normal. See 
Smith v. Derwinski, 2 Vet. App. 137 (1992).

The report of the veteran's April 1964 separation examination 
shows that after conversion of the data from ASA to the 
current ISO (ANSI) values, the April 1964 audiometric testing 
revealed pure tone thresholds of 30, 15, 10, and 30 decibels 
in his right ear, and of 30, 20, 20, and 35 decibels in his 
left ear, at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  No pure tone threshold was recorded for the 
3,000 Hertz level.  The data from that examination also shows 
that elevated pure tone air conduction thresholds were 
present at 8000 Hertz in each of the veteran's ears.  After 
converting to the current ISO (ANSI) values, audiometric 
testing revealed pure tone thresholds of 40 and 50 decibels 
in the right and left ear respectively at 8000 Hertz.

A report of an examination apparently in April 1974 
associated with the veteran's membership in the Reserve, 
shows that audiometric testing revealed pure tone thresholds 
of 20, 10, 15, and 5 decibels in his right ear, and of 15, 
15, 15, and 60 decibels in his left ear, at 500, 1,000, 
2,000, and 4,000 Hertz, respectively.  In the summary of 
defects, the examiner noted defective hearing of the left 
ear.   

The claims file contains an April 1999 private audiology 
evaluation report that included audiometric findings of pure 
tone hearing threshold levels in graphic instead of numeric 
form; there are no specified auditory thresholds.  The Board 
is generally precluded from applying graphic results to the 
criteria of 38 C.F.R. § 3.385 (2006) in order to determine 
the severity of the veteran's bilateral hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  However, the 
graphic results for the left and right ears clearly reflect 
bilateral hearing loss disability for VA purposes.

In an April 1999 statement, Robert P. Collette, M.D., 
reported on the veteran's clinical visit that month.  Dr. 
Collette noted the veteran's reported history of noise 
exposure in service at the veteran's workplace in 1964.  Dr. 
Collette noted that a hearing test at that time revealed a 
mild to moderate high frequency hearing loss in the left ear 
and mild sensorineural hearing loss in the right ear only at 
8000 Hertz.  Dr. Collette noted that at a 1974 discharge 
hearing test results showed a worsening of the veteran's 
hearing, particularly on the left side, and that at that time 
the veteran had a moderate to severe hearing loss.  Dr. 
Collette noted that a recent hearing test revealed a moderate 
to profound sloping hearing loss starting at 2000 Hertz and 
progressing steeply down to 8000 Hertz in both ears.

Dr. Collette noted that the veteran denied any new noise 
exposure, head trauma, ringing in the ears, vertigo or ear 
infections, and also no family history of hearing loss.  Dr. 
Collette concluded with an impression that the veteran had 
had progressive moderate to profound bilateral sensorineural 
hearing loss starting at 2000 Hertz and progressing steeply 
down to 8000 Hertz.  

On review of the evidence, as discussed above, in June 1962 
at induction, the record reflects no hearing loss in both 
ears.  At the time of the April 1964 separation examination, 
however, after conversion of the data to ISO (ANSI) values, 
audiometric testing shows that pure tone thresholds exceed 26 
decibels in two of the four frequencies recorded.  38 C.F.R. 
§ 3.385 requires that three of five frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz must exceed 26 Hertz to constitute 
hearing loss for VA purposes.  However, at the April 1964 
examination, the examiner did not record any results at 3000, 
the results of which would have been material to the 
veteran's claim.  Further, though immaterial to 38 C.F.R. 
§ 3.385 requirements, the results at the higher frequency of 
8000 Hertz clearly shows significantly high auditory 
thresholds-40 and 60 decibels for the right and left ears, 
respectively.

Thus the audiometric testing at the April 1964 separation 
examination includes elevated pure tone thresholds that are 
beyond the range of normal hearing, and indicate some degree 
of hearing loss.  Current Medical Diagnosis and Treatment 
110-11 (Stephen A. Schroeder et. al. eds., 1988) as cited in 
Hensley v. Brown, 5 Vet. App. 155 (1993) ("the threshold for 
normal hearing is from 0 to 20 [decibels], and higher 
threshold levels indicate some degree of hearing loss").  

In fact, given that audiometric testing in April 1964 
revealed findings exceeding the 26 decibel requirements in 
both ears for two out of four recorded frequencies; and given 
that the examiner failed to record a hearing threshold for 
3000 Hertz; it would not be contrary to the principal of 
affording the veteran the benefit of the doubt with respect 
to determining whether a "hearing loss disability" as defined 
by the provisions of 38 C.F.R. § 3.385 was present at the 
time of discharge.  Nevertheless, those elevated pure tone 
thresholds are beyond the range of normal hearing, and 
indicate some degree of hearing loss as compared with 
findings at induction indicating no hearing loss. Id.

The medical evidence makes it clear that there is a present 
"hearing loss disability" as defined by the provisions of 38 
C.F.R. § 3.385 (2006).  The private audiology report in April 
1999 contains graphic results for the left and right ears 
that unambiguously show bilateral hearing loss disability for 
VA purposes.  For all but one, the pure tone thresholds for 
both ears exceeded  26 decibels by a clear margin at 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz; and 
both ears exceeded 40 decibels by a large margin at 4000 
Hertz.

Based on the evidence of record including the credible 
testimony given by the veteran, he apparently spent a good 
part of his military career working in proximity to aircraft 
while he was a paratrooper, a setting in which, presumably, 
he was exposed to considerable noise exposure.  He also 
worked during service in a craft shop which exposed him to 
loud noise.  His credible testimony indicated that during 
service he was exposed to loud noise from the craft shop and 
aircraft.  Further, given that he was awarded a badge for 
Marksman (Rifle M-1) 30 caliber, he presumably received 
exposure to gunfire as well. 

Read in total, Dr. Collette's statement essentially links the 
current bilateral hearing loss to service.  In his statement, 
he discussed the history of the veteran's bilateral hearing 
loss starting with the reported history of noise exposure and 
examination findings in 1964, which he characterized as 
revealing a mild to moderate high frequency hearing loss in 
the left ear and mild sensorineural hearing loss in the right 
ear only at 8000 Hertz.  He noted a worsening after that, 
with recent hearing test results that revealed a moderate to 
profound sloping hearing loss starting at 2000 Hertz and 
progressing steeply down to 8000 Hertz in both ears.  He also 
indicated there was no recent noise exposure, and concluded 
that the veteran had had a progressive moderate to profound 
bilateral sensorineural hearing loss starting at 2000 Hertz 
and progressing steeply down to 8000 Hertz.  
   
After full review of the record, including the veteran's 
credible testimony and the findings shown on private 
audiological examination, and giving the veteran the benefit 
of the doubt, the Board finds the evidence to be in 
equipoise.  Under such circumstances, with the resolution of 
all reasonable doubt in the veteran's favor, and without 
ascribing error to the action by the RO, the Board concludes 
that service connection for bilateral hearing loss is 
warranted.  


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

In November 2003, the Board remanded this case to the RO to 
provide the veteran an opportunity to identify and submit 
additional evidence in support of his claims; to provide the 
veteran with VA examinations to determine the nature and 
etiology of any presently existing sinus disorder, low back 
disorder, and psychiatric disorder; and to provide the 
veteran with adequate notice and assistance in accordance 
with the Veterans Claims Assistance Act of 2000.

However, a review of the post-remand record does not reflect 
that the RO fully accomplished the development ordered by the 
Board.  Although the RO accomplished part of the actions 
ordered, requested VA examinations have not been afforded to 
the veteran with respect to the claimed sinus disorder, low 
back disorder, and psychiatric disorder.  This may very well 
have resulted due to the fact that after the November 2003 
Board Remand, the veteran appealed a separate issue (the CUE 
claim referred to under the issues listed on page one, and 
addressed in a separate Board decision) to the United States 
Court of Appeals for Veterans Claims (Court).  

Nevertheless, the Court in Stegall v. West, 11 Vet. App. 268 
(1998), held that, where the remand orders of the Board are 
not satisfied, the Board itself errs in failing to ensure 
compliance.  Therefore, the case must be remanded to the RO 
for complete compliance with the November 2003 Remand 
instructions.  The uncompleted instructions are restated 
below. 

Accordingly, the case is REMANDED for the following action:

1  Schedule the veteran for an ENT (ear, 
nose, and throat) examination to determine 
the nature and etiology of any sinus 
disability.  The pertinent clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  Based a review of the 
claims folder and the results of the 
examination, the examiner is asked to 
address the following questions:

(a)  Did any presently existing sinus 
disability, including sinusitis, exist 
prior to the veteran's entry into active 
military service, or; was such disability 
incurred coincident with his period of 
service?

(b)  If any sinus disability, including 
sinusitis, preexisted the veteran's period 
of service, did such disability increase 
in severity during the veteran's period of 
active service?

(c)  If a sinus disability, including 
sinusitis, increased in severity during 
service, was that increase in severity due 
the natural progression of such 
disability?

(d)  If a sinus disability, including 
sinusitis, did not exist prior to the 
veteran's entry into active military 
service, is it at least as likely as not 
(a probability of 50 percent or higher) 
that any sinus disability, including 
sinusitis, had it onset during service, 
or; is related to any incident of service?

2.  Schedule the veteran for an orthopedic 
examination to determine the nature and 
etiology of any low back disability.  The 
clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.  Based of a review 
of the claims folder and after examining 
the veteran, the examiner is asked to 
address the following questions:

(a) Has the veteran developed a back 
disability?  If so, specify the diagnosis 
or diagnoses.

(b) Whether it is at least as likely as 
not (a probability of 50 percent or 
higher) that the veteran developed a back 
disability during his period of military 
service from June 1962 to June 1964.

(c) Whether it is at least as likely as 
not (a probability of 50 percent or 
higher) that arthritis of the low back, 
was manifested within one year following 
the veteran's discharge from the service 
in June 1964.

(d) Whether it is at least as likely as 
not (a probability of 50 percent or 
higher) that any low back disability was 
caused by any incident that occurred 
during the veteran's period of military 
service from June 1962 to June 1964.

3.  Schedule the veteran for a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder 
diagnosed.  The pertinent clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  Based on a review of 
the claims folder and the results of the 
examination, the examiner should provide 
medical opinions as to the following:

(a)  Whether it is at least as likely as 
not (a probability of 50 percent or 
higher) that the veteran developed a 
psychiatric disorder, to include an 
anxiety neurosis and schizophrenia, during 
his period of military service from June 
1962 to June 1964.

(b)  Whether it is at least as likely as 
not (a probability of 50 percent or 
higher) that a psychosis, to include 
schizophrenia, was manifested within one 
year following the veteran's discharge 
from the service in June 1964.

(c)  Whether it is at least as likely as 
not (a probability of 50 percent or 
higher) that any acquired psychiatric 
disorder, to include an anxiety neurosis 
and schizophrenia, was caused by any 
incident that occurred during the 
veteran's period of military service from 
June 1962 to June 1964.

4.  Ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record (and 
keeping in mind the dictates of the VCAA), 
again review the record and readjudicate 
the veteran's claims of entitlement to 
service connection for a sinus disability, 
a low back disorder, and a psychiatric 
disorder.  If the determination remains 
adverse to the veteran, furnish the 
veteran and his representative a 
Supplemental Statement of the Case and 
give an appropriate opportunity for the 
veteran to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


